Dear Auditor McCaskill:
This office is in receipt of your letter of January 3, 2006, submitting a fiscal note and fiscal note summary prepared under §116.175, RSMo, relating to an amendment of the Missouri Constitution, Article I, Section 7 (Version 4). The fiscal note summary that you submitted is as follows:
The fiscal impact to state and local government is unknown.
Pursuant to § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
                                   JEREMIAH W. (JAY) NIXON Attorney General